                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Sophia Wilanksy,                             )
                                             )
               Plaintiff,                    )     ORDER OF RECUSAL
                                             )
       vs.                                   )
Morton County, North                         )
                                             )
Dakota, et. al.,                             )     Case No.: 1:18-cv-236
                                             )
               Defendants.                   )


       Pursuant to 28 U.S.C. § 455(b)(3) the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 22nd day of March, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court 
